                                                                                        United States District Court
                                                                                          Southern District of Texas
                         IN THE UNITED STATES DISTRICT COURT FOR THE                         ENTERED
                                 SOUTHERN DISTRICT OF TEXAS                                  April 03, 2019
                                       LAREDO DIVISION                                    David J. Bradley, Clerk

UNITED STATES OF AMERICA                            §
                                                    §                  5:19-mj-404-1
VS.                                                 §
                                                    §
 SAMUEL VAZQUEZ-Morales                             §

                                AFFIDAVIT FOR MATERIAL WITNESS

BEFORE ME, the undersigned authority, personally came and appeared the undersigned Agent, who
being first duly sworn, deposed, and said:

Testimony of the following person(s) is material in criminal proceedings against the defendant(s) named
above. Designation and detention as material witnesses under 18 U.S.C. Section 3144 is requested for:

Liwie Gao
Li-Hui Huang




                                               PEOPLE'S REPUBLIC
These material witness(es) are citizen(s) of ____                OF CHINA and have admitted belonging to a
                                                           __________,
class of aliens who are deportable, and to being illegally within the United States. Should they be
released and returned to their native country, they will likely not be subject to be subpoenaed to the
United States. Thus, it would be impracticable to secure their presence at such time as the case is called
for trial so we request they be held as material witnesses.

                                Agent Signature:            ____________________________________
                                Printed Name and Title:     ____________________________________
                                                            Micah Sublett HSI Special Agent


It is ORDERED that each of the above material witnesses this day brought before me, be committed to
the custody of the United States Marshal=s Service on a $25,000 cash or surety bond, pending
disposition of the above captioned case, at which time the United States Marshal=s Service shall release
each witness from custody upon notice and request from the United States Attorney=s Office, Southern
District of Texas, Laredo Division. Service of a United States Department of Justice Form OBD-3
(AFact Witness Voucher@) from the United States Attorney=s Office in Laredo, Texas, to the United
States Marshal=s Service office in Laredo, Texas, regarding each material witness to be released shall
satisfy such notice and request.



 Affiant Micah J. Sublett
 sworn and attested before me
 on April 3, 2019,
 at Laredo, Texas.




Form revised 8/26/2016
